DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
 	The Abstract is objected to because it contains a paragraph number on line 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 of the claimed invention is directed to abstract ideas without significantly more. The claims recite collecting data, storing data in a data structure and manipulating data which correspond to mental steps. This judicial exception is not integrated into a practical application because data is merely stored and although the claims recite a validation blockchain, there is no validation being recited. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor and memory are generic computer components and the blockchain is merely a data structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozloski et al (US Pub.No.2018/0255090).

Re Claim 1. Kozloski discloses a system for tracking user interactions with a user interface, comprising: a processor; at least one non-transitory computer readable memory for storing software instructions executable by said processor [Kozloski, para.0016-0017]; and a user tracking engine executable on said at least one processor according to the stored software instructions to perform operations comprising: deriving session data and user interface data from a user interface session of a user interface of a software application; and storing the session data and the user interface data in a session block of a session blockchain (i.e. blockchain technology to securely track and maintain a record of Web browser events. Browser transactions associated with a user/stakeholder are compiled into a chain of browser transaction blocks (referred to herein as a “ledger”). Thus, the chain and/or blockchain can be considered a chronicle of the user's browser path through time. When a transaction occurs, one or more corresponding browser parameters (e.g., including the user's added bookmarks, searches, URLs visited, etc.) are sent to one or more validation modules. These validation modules establish a validity of the transaction and generate a new block. Once the new block has been calculated it is appended to the user/stakeholder's browser historic blockchain) [Kozloski, para.0034], (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…..) [Kozloski, para.0041-42].

Re Claim 2. Kozloski discloses the system of claim 1, Kozloski further discloses: wherein the session data includes one or more elements selected from the group consisting of: time data, date data, patient data, diagnosis data, patient state information, trends, screenshot data, stakeholder data, care provider data, image data, geo-location data, biometric data, address data, insurance data, workstation data, key log data, peripheral screen positioning data, and eye tracking data  (i.e. Such items include: user bookmarks, search words (e.g. in a word-based search engine), history of URLs visited, time, geolocation, device used, internet protocol (IP) address of the user's computer, textual content typed into entry forms, default/user settings (e.g., browser security settings), etc.) [Kozloski, para.003], (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…….. logging onto and browsing on banking site, accessing personal healthcare, etc.) [Kozloski, para.0041-43].

Re Claim 3. Kozloski discloses the system of claim 1, Kozloski further discloses: wherein the session data includes user interface version data and user interface content data of the user interface  (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…..) [Kozloski, para.0041-42].

Re Claim 4. Kozloski discloses the system of claim 3, Kozloski further discloses: wherein the user interface content data includes one or more elements selected from the group consisting of: menu data, window data, pane data, tab data, icon data, pointer data, font size, color data, cursor data, and widget data [Kozloski, para.0040, Fig.3 depicts an exemplary user interface showing one or more of the recited elements].

Re Claim 5. Kozloski discloses the system of claim 1, Kozloski further discloses: wherein the operations further comprise storing, in the session block, a timestamp derived from a most recent block (i.e. Each block contains a timestamp and information linking it to a previous block) [Kozloski, para.0066], (i.e. block 1113 is depicted as a newest entry into ledger 1108, and includes not only the newest transactions but also a hash of the data from the older block 1112, which includes a hash of the even older block 1111) [Kozloski, para.0069, note: each block contains a hash of a previous block that contains a timestamp], of a public blockchain (i.e. a blockchain serves as a public ledger of all transactions in a series using a peer-to-peer network/registry) [Kozloski, para.0071].

Re Claim 6. Kozloski discloses the system of claim 5, Kozloski further discloses: wherein the timestamp is derived from a hash of the most recent block of the public blockchain (i.e. block 1113 is depicted as a newest entry into ledger 1108, and includes not only the newest transactions but also a hash of the data from the older block 1112, which includes a hash of the even older block 1111) [Kozloski, para.0069-0071].

Re Claim 7. Kozloski discloses the system of claim 1, Kozloski further discloses: wherein the operations further comprise storing, in the session block, a pointer to a validation block of a validation blockchain (i.e. obtaining a historical block identifier from a browser historic blockchain representative of historical activities the user conducted with respect to the browser; receiving one or more validity requirements with respect to the user activities on the browser; obtaining a validation token indicative of a validity of the user actions and based on the set of browser tokens comprising one or more inputs (such as user generated queries (including user interactions with web browser interface), program/service execution results (e.g. vulnerability scanner, information flow analysis, malware detection tools, response to a user query, etc.), user cohort and context, and outputs (risk assessment such as data sensitivity, forecast of leaking sensitive information based on the browser plugin/extension); and/or computing the chaincode block for a transaction against said validation requirement as a function of the following browser parameters: the validation token, historical browser's block identifier, the set of browser tokens) [Kozloski, para.0050, note: a block ID is stored in the browser blockchain block- i.e. session block- and the chaincode block -i.e. validation block- is computed as a function of the historical browser’s block ID therefore the block ID in the browser block -i.e. session block- is a pointer to the chain code block – i.e. validation block of the validation blockchain], the validation block storing reference user interface data of the user interface (i.e. Each of the computers 1101, 1102, 1103, 1104, 1105, and 1106 in the peer-to-peer network has a same copy of data (e.g., data that represents browser events), as held in ledgers stored within the depicted blockchains 1108, 1109, 1110 that are associated with respective computers 1104, 1105, 1106.) [Kozloski, para.0067], (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…..) [Kozloski, para.0041-42].

Re Claim 8. Kozloski discloses the system of claim 7, Kozloski further discloses: wherein the validation block further stores a timestamp of a most recent block of a public blockchain (i.e. Each block contains a timestamp and information linking it to a previous block) [Kozloski, para.0066], (i.e. block 1113 is depicted as a newest entry into ledger 1108, and includes not only the newest transactions but also a hash of the data from the older block 1112, which includes a hash of the even older block 1111) [Kozloski, para.0069, note: each block contains a hash of a previous block that contains a timestamp], (i.e. a blockchain serves as a public ledger of all transactions in a series using a peer-to-peer network/registry) [Kozloski, para.0071].

Re Claim 9. Kozloski discloses the system of claim 8, Kozloski further discloses: wherein the timestamp is derived from a hash of the most recent block of the public blockchain (i.e. block 1113 is depicted as a newest entry into ledger 1108, and includes not only the newest transactions but also a hash of the data from the older block 1112, which includes a hash of the even older block 1111) [Kozloski, para.0069-0071].

Re Claim 11. Kozloski discloses the system of claim 7, Kozloski further discloses: wherein the validation block is a most recent block of the validation blockchain (i.e. each block is verified by the validator as containing a link to a previous block, thus making it able to be incorporated into the blockchain) [Kozloski, para.0082].

Re Claim 12. Kozloski discloses the system of claim 7, Kozloski further discloses: wherein the validation block further stores a pointer to a session block of the session blockchain (i.e. computing the chaincode block for a transaction against said validation requirement as a function of the following browser parameters: the validation token, historical browser's block identifier, the set of browser tokens) [Kozloski, para.0050].

Re Claim 13. Kozloski discloses the system of claim 12, Kozloski further discloses: wherein the pointer stored in the validation block is a function of a block ID of a session block of the session blockchain (i.e. computing the chaincode block for a transaction against said validation requirement as a function of the following browser parameters: the validation token, historical browser's block identifier, the set of browser tokens) [Kozloski, para.0050].

Re Claim 14. Kozloski discloses the system of claim 7, Kozloski further discloses: wherein the validation blockchain is stored remotely from the session blockchain (i.e. Thus, a blockchain serves as a public ledger of all transactions in a series using a peer-to-peer network/registry. This allows users to connect to the network/registry in order to send new transactions to the blockchain, in order to verify transactions, create new blocks, etc.) [Kozloski, para.0071, note: connecting to a network to send or verify transactions of the browser blockchain implies the peer blockchains are remote from the browser blockchain].

Re Claim 15. Kozloski discloses the system of claim 7, Kozloski further discloses: wherein the user interface data stored in the session block includes user interface version data and user interface content data of the user interface (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…..) [Kozloski, para.0041-42], and the reference user interface data includes reference user interface version data and reference user interface content data defined by the reference user interface version data (i.e. Each of the computers 1101, 1102, 1103, 1104, 1105, and 1106 in the peer-to-peer network has a same copy of data (e.g., data that represents browser events), as held in ledgers stored within the depicted blockchains 1108, 1109, 1110 that are associated with respective computers 1104, 1105, 1106.) [Kozloski, para.0067], (i.e. content that may be added to a block may relate to a browser cache, browser tabs, cookies, version of the browser, a browser mode (private vs. public), browser plugin/extensions and application programming interfaces (APIs) information, a privilege level of a browser API or a plugin/extension API, browser mode of access (mobile or web), changing/resetting passwords on web browser, etc. ……… content may be added to the block when a user: browses the web, visits a web site, adds a bookmark, speaks a command, performs a gesture, performs a task, browses the web in a certain geolocation, selects a browser GUI element to add to the block,…..) [Kozloski, para.0041-42].

Re Claim 16. Kozloski discloses the system of claim 15, Kozloski further discloses: wherein the user interface content data stored in the session block and the reference user interface content data each include one or more elements selected from the group consisting of: menu data, window data, pane data, tab data, icon data, pointer data, cursor data, and widget data [Kozloski, para.0040, Fig.3 depicts an exemplary user interface showing one or more of the recited elements].

Re Claim 17. Kozloski discloses the system of claim 15, Kozloski further discloses: wherein the pointer stored in the validation block is a function of a block ID of the session block (i.e. computing the chaincode block for a transaction against said validation requirement as a function of the following browser parameters: the validation token, historical browser's block identifier, the set of browser tokens) [Kozloski, para.0050].

Re Claim 18. Kozloski discloses the system of claim 1, Kozloski further discloses: wherein the software application is a medical or healthcare software application (i.e. logging onto and browsing on banking site, accessing personal healthcare, etc.) [Kozloski, para.0041-43].

Re Claim 19. In a manner similar to the rejection of claim 1, Kozloski discloses: a method [Kozloski, Abstract] comprising: deriving session data and user interface data from a user interface session of a user interface of a software application; and storing the session data and the user interface data in a session block of a session blockchain.

Re Claim 20. In a manner similar to the rejection of claim 1, Kozloski discloses: a non-transitory computer readable medium [Kozloski, para.0016-0017 on which are stored program instructions executable by a processor to perform operations comprising: deriving session data and user interface data from a user interface session of a user interface of a software application; and storing the session data and the user interface data in a session block of a session blockchain.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al (US Pub.No. 2018/0255090).

Re Claim 10. Kozloski discloses the system of claim 7, Kozloski does not explicitly disclose: wherein the pointer is a function of a block ID of the validation block however Kozloski discloses that the validation block is computed as a function of the block id of the browser/session block  (i.e. computing the chaincode block for a transaction against said validation requirement as a function of the following browser parameters: the validation token, historical browser's block identifier, the set of browser tokens) [Kozloski, para.0050]. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Kozolski such that the block ID of a chaincode/validation block is the same block ID of a corresponding browser/session block because Kozloski states that each of the peer blockchains hold the same copy of data representing browser events(i.e. Each of the computers 1101, 1102, 1103, 1104, 1105, and 1106 in the peer-to-peer network has a same copy of data (e.g., data that represents browser events), as held in ledgers stored within the depicted blockchains 1108, 1109, 1110 that are associated with respective computers 1104, 1105, 1106.) [Kozloski, para.0067]. And having a same block ID for the session block and for the validation block teaches “wherein the pointer is a function of a block ID of the validation block”.







Prior art references made of record, however not relied upon, include:

Ebrahim et al. (US Pub. No. 2018/0114045) describes software on a mobile device partitions an original data file into a series of display blocks of at least a specified size. Then the software adds a header to each display block. The header includes an ordered identifying block number and a count of the display blocks in the series. The software generates a visual code for each display block. And the software iteratively presents each of the visual codes in the series in a repeating progression displayed on a screen of a mobile device for capture by an image-capturing device which converts each visual code back into a display block and coalesces the captured display blocks into the original data file, using an order determined by the ordered identifying block numbers.

Knas et al. (US Patent No. 10,943,680) discloses a computer implemented method for safe, efficient, and fraud-proof continuous retrieval of health data is disclosed. The method comprises receiving a request to update a record associated with a user blockchain comprising identification information associated with a health tracker, a health tracker server, and user authentication data; generating an instruction to receive user data based on the identification information and user authentication data; receiving health data from the health tracker server; retrieving and verifying the validity of the user's latest blockchain; storing the data in a volatile memory; and creating a new block instance corresponding to the data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434